UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-4031



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TERRANCE JENKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (CR-02-518)


Submitted:   June 10, 2004                  Decided:   June 17, 2004


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


N. Elliott Barnwell, Charleston, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Columbia, South
Carolina, Robert H. Bickerton, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terrance Jenkins pled guilty to conspiracy to possess

with intent to distribute fifty grams or more of cocaine base.                          The

Government    filed   an   information     pursuant       to       21   U.S.C.     §    851

(2000), seeking enhanced penalties based on Jenkins’ previous

felony drug offense.           Jenkins was sentenced to the mandatory

minimum sentence of 240 months. See 28 U.S.C. § 841 (b)(1)(A)(2000

& Supp. 2003).        On appeal, counsel has filed a brief under

Anders v. California, 386 U.S. 738 (1967), alleging that there are

no meritorious claims on appeal, but raising the following issues:

(1)   whether   the   district     court       erred    in    its       denial   of      an

evidentiary hearing on the issue of whether Jenkins provided

substantial assistance under U.S. Sentencing Guidelines Manual

§ 5K1.1 (2002), and (2) whether the district court erred in denying

Jenkins   motion   for     a   departure   under       USSG    §    5K2.0    based       on

childhood abuse. Jenkins has filed a pro se informal brief raising

three issues.      For the reasons that follow, we affirm Jenkins’

conviction and sentence.

           The Government was not obligated under its plea agreement

with Jenkins to move for a downward departure based on substantial

assistance.     United States v. Snow, 234 F.3d 187, 190 (4th Cir.

2000).    The   district       court   found     Jenkins       breached      the       plea

agreement when he was untruthful and failed to pass polygraph

tests, and the Government did not refuse to make the motion for an


                                       - 2 -
unconstitutional motive.            Wade v. United States, 504 U.S. 181,

185-86 (1992).       The district court did not err in its refusal to

hold an evidentiary hearing to determine the extent of Jenkins’

assistance to the Government.

              Jenkins contends that the district court erred by denying

his motion for downward departure under § 5K2.0.                     Because the

district court recognized that it had the authority to depart

downward from the sentencing guidelines but declined to do so, this

Court   may    not   review   its    decision     any   further.      See     United

States v. Shaw, 313 F.3d 219, 222 (4th Cir. 2002).

              Turning   to    the    claims    raised    in   Jenkins’      pro   se

supplemental brief, we find the sentencing claims baseless.                       The

sentence      imposed   was    the    statutory    mandatory       minimum.       No

enhancement for obstruction of justice was applied.                 In addition,

the challenge to the district court’s finding of drug quantity in

light of the testimony offered at the sentencing hearing was not

clearly erroneous. See United States v. Sampson, 140 F.3d 585, 591

(4th Cir. 1998).

              We have examined the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.       Accordingly, we affirm.          This court requires

that counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel


                                       - 3 -
believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -